Citation Nr: 0812672	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  02-05 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scars secondary to right breast reduction 
surgery.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scars secondary to left breast reduction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
scars secondary to breast reduction surgery and assigned a 
noncompensable disability evaluation effective June 1, 2000.  
By a rating decision dated March 2004, the evaluation was 
increased to 10 percent effective June 1, 2000.  In a 
September 2007 rating decision, the RO changed the veteran's 
disability evaluation to allow separate 10 percent 
evaluations for each breast effective June 1, 2000.


FINDINGS OF FACT

1.  Since June 1, 2000, scars secondary to right breast 
reduction surgery do not cover an area exceeding twelve 
square inches, they have not been characterized on 
examination as either superficial and unstable; and they do 
not cause limitation of function.

2.  Since June 1, 2000, scars secondary to left breast 
reduction surgery do not cover an area exceeding twelve 
square inches, they have not been characterized on 
examination as either superficial and unstable; and they do 
not cause limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for scars secondary to right breast reduction surgery 
have not been met at any time since the appeal has been 
pending.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for scars secondary to left breast reduction surgery 
have not been met at any time since the appeal has been 
pending.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran seeks initial evaluation in excess of the 10 
percent assigned for scars of each of breast.  This appeal 
arises from an initial grant of service connection.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  The Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. at 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Since the veteran filed her claim for an initial increased 
evaluation there have been a number of changes in the 
criteria for rating skin diseases under 38 C.F.R. § 4.118, 
including scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2002) with 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2007).  The new rating criteria for rating 
scars became effective August 30, 2002.  Id.  A September 
2007 supplemental statement of the case notified the veteran 
of the new rating criteria. Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

At a July 2000 VA examination, the examiner noted the veteran 
had large scars from breast reduction surgery but no masses 
were palpable.  

At her November 2002 RO hearing, the veteran testified that 
since the surgery she has had keloids on both her breasts.  
She stated that the scars were constantly sore.  The veteran 
was advised by her doctor to wear a sports bra.  

At a December 2003 VA examination, it was noted that the 
veteran had beast reduction surgery while in the military in 
2000.  It was noted that they claimed that her breast 
enlargement was due to rather extensive use of steroids while 
in the military for unclear reasons.  She reported chronic 
pain at the left breast at the incision site.  There was 
occasional inflammation in this area.  The diagnosis noted 
chronic pain in the left breast from residual scar tissue, 
mild.

At a September 2006 VA examination, the veteran reported 
moderate soreness and irritation with bra rubbing against her 
incisional scars.  Subsequently she wore a sports bra which 
helped because it did not have a wire.  She continued to have 
generalized breast tenderness but with increased tenderness 
especially at the site that the incisions intersect at the 
base of both her breasts.  She was symptomatic approximately 
four days each week.  She took Tylenol (along with her other 
chronic pain medications) which was effective for relief of 
symptoms.  

The examination showed a vertical scar on the right breast 
from nipple to base of breast 3.5 to 0.25 inches, and a 
horizontal scar at the base of the breast 9.5 x 0.25 inches.  
There was a vertical scar on the left breast from the nipple 
to the base of the breast 3.5 to 0.25 inches, and a 
horizontal scar at the base of the breast 10 x 0.25 inches.  
There was tenderness on palpation.  There was no adherence to 
underlying tissue.  The scars did not result in limitation of 
motion or loss of function.  There was no underlying soft 
tissue damage and no skin ulceration or breakdown over the 
scar.  

Prior to August 30, 2002

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Scars were otherwise rated on the basis of limitation 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Since the 10 percent evaluation was the highest evaluation 
available for scars, the veteran would only be entitled to a 
20 percent rating if the scars caused limitation of 
motion/function.  38 C.F.R. § 4.118, Diagnostic Code 7805.

There is evidence that the veteran's breast scars were 
painful.  There was no further medical evidence regarding 
limitation of motion/function due to the scars.

Therefore, because the medical records do not show clinical 
evidence of a limitation of motion/function due to the breast 
scarring the veteran does not meet the criteria for an 
increased rating under 38 C.F.R. § 4.118.  Hence, the benefit 
sought on appeal is denied.

Since August 30, 2002

Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck that are deep or cause limited motion are 20 percent 
disabling if exceeding twelve square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The medical evidence does not indicate that the scars, rather 
than the underlying musculoskeletal pathology, result in any 
limitation of function; nor is there shown to be deep or 
unstable scarring.  In addition, the area affected by the 
scars did not exceed twelve square inches (77 sq. cm.).  It 
is found, therefore, that the criteria for initial 
evaluations in excess of 10 percent based on either version 
of the rating criteria are not met.  Thus, the preponderance 
of the evidence is against the claims of entitlement to 
initial evaluations in excess of 10 percent for each breast.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's December 2003 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim was received by 
VA.  As for the issue of an increased initial evaluation for 
the veteran's service connected bilateral breast scars, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  She appealed the disability 
evaluation assigned to the breast scars.  As the appeal is 
being denied herein, any such issues are moot.  In addition, 
she was provided letters in November 2005 and July 2006 which 
informed her of what she needed to substantiate a claim for 
an increased initial rating.  The veteran was later provided 
with information concerning relevant diagnostic codes and 
their application, and made statements, through her 
representative indicating actual knowledge of what would be 
required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA examination. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

An evaluation in excess of 10 percent for scars secondary to 
right breast reduction surgery is denied.

An evaluation in excess of 10 percent for scars secondary to 
left breast reduction surgery is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


